Citation Nr: 1002890	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  07-31 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The appellant was a member of the Army National Guard from 
November 1960 to November 1967 and from February 1968 to 
April 2002.  He had verified active duty for training from 
March 5 to September 4, 1961 and a period of inactive duty 
for training from December 4-5, 1976.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2006 decision by the RO.  In 
November 2009, the appellant testified at a BVA video 
conference hearing.  A transcript of the hearing is 
associated with the claims file.

Following the hearing in November 2009, the appellant 
submitted additional evidence to the Board, together with a 
waiver of RO review.  38 C.F.R. § 20.1304(c).  That evidence 
has been considered.


FINDINGS OF FACT

1.  The appellant is in receipt of service-connected 
disability benefits for bilateral hearing loss, tinnitus, and 
a disability of the lumbar spine with right radiculopathy.

2.  The appellant has undergone a total right knee 
replacement as a result of severe osteoarthritis of the right 
knee; the disability of his right knee cannot be attributed 
to any injury, disease, or event during service, or to the 
service-connected disability of his lumbar spine.

3.  The appellant has been diagnosed with osteoarthritis and 
meniscus tear of the left knee; the disability of his left 
knee cannot be attributed to any injury, disease, or event 
during service, or to the service-connected disability of his 
lumbar spine.


CONCLUSIONS OF LAW

1.  The appellant does not have a current right knee 
disability that was incurred in or aggravated by service or 
that is proximately due to, the result of, or aggravated by 
the service-connected disability of his lumbar spine.  38 
U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.306, 3.310 
(2009).

2.  The appellant does not have a current left knee 
disability that was incurred in or aggravated by service or 
that is proximately due to, the result of, or aggravated by 
the service-connected disability of his lumbar spine.  38 
U.S.C.A. §§ 101, 1110, 1111, 1153, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to establish service connection for 
disabilities of both knees.  He maintains that his 
disabilities can be traced to an in-service incident in 
December 1976 when he fell down two flights of icy stairs 
while carrying cases of ammunition.  He also argues that the 
disabilities of his knees have been caused or aggravated by 
the service-connected disability of his lumbar spine 
(degenerative disc disease and degenerative joint disease of 
the lumbar spine, with right radiculopathy).

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).
 
The United States Court of Appeals for Veterans Claims has 
held that the notice requirements of the VCAA apply generally 
to all five elements of a service connection claim; namely, 
(1) veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the agency of original jurisdiction.  
Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of VCAA notice letters sent to 
the appellant in June 2005, March 2006, and June 2009, the RO 
informed the appellant of the information and evidence 
required to substantiate his claims and of his and VA's 
respective duties for obtaining the information and evidence.  
He was also informed of the manner in which ratings and 
effective dates are assigned for awards of disability 
benefits.  Although the totality of the required notice was 
not provided until after the claims were initially 
adjudicated, the claims were subsequently re-adjudicated in 
an August 2009 supplemental statement of the case, thereby 
correcting any defect in the timing of the notice.  See, 
e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
No further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The appellant's service treatment 
records have been obtained, and a medical opinion as to the 
etiology of his disabilities was procured in August 2009.  
Inasmuch as the examiner examined the Appellant, reviewed the 
claims file, and provided support for his conclusions, the 
Board finds the opinion adequate.

The record on appeal contains reference to potentially 
relevant treatment the appellant has received from a number 
of private care providers, the complete reports of which are 
not contained in the claims file.  The RO has asked the 
appellant to provide releases for those providers on a number 
of occasions.  See, e.g., letters from the RO to the 
appellant dated June 2005, March 2007, April 2008, and June 
2009.  Inasmuch as the appellant has not provided the 
releases, VA is unable to assist him further.  No additional 
development action is required.

II.  The Merits of the Appeal

Service connection can be established for disability due to 
disease or injury incurred or aggravated in the line of duty 
during a period of active duty for training (ACDUTRA).  
38 U.S.C.A. §§ 101(2), (22), (24), 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.1(d), 3.6(a), (c), 3.303 (2009); Harris v. 
West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  Service connection can also be 
established for disability due to injury, but not disease, 
incurred or aggravated in the line of duty during a period of 
inactive duty training (INACDUTRA).  38 U.S.C.A. § 101(2), 
(23), (24) (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a), (d) 
(2009).  Generally, in order to prove service connection, 
there must be competent, credible evidence of (1) a current 
disability, (2) in-service incurrence or aggravation of an 
injury or disease, and (3) a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Pond v. West, 12 Vet. App. 341 (1999).

If a veteran serves 90 days or more of active, continuous 
active service after December 31, 1946, and a chronic 
disease-such as arthritis-becomes manifest to a degree of 
10 percent or more during the one-year period following his 
separation from that service, service connection for the 
condition may be established on a presumptive basis, 
notwithstanding that there is no in-service record of the 
disorder.  See 38 U.S.C.A. § 1112 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).  The presumption may be 
rebutted by affirmative and competent evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 
§ 3.307(d) (2009).  Service connection can also be 
established on a "secondary" basis where the evidence of 
record shows that a chronic disability or disorder has been 
caused or aggravated by an already service-connected 
disability.  38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995).

In the present case, there is no dispute that the appellant 
has current disabilities of both knees.  The medical evidence 
clearly demonstrates that he has undergone a total right knee 
replacement as a result of severe osteoarthritis of the right 
knee and that he has been diagnosed with osteoarthritis and 
meniscus tear of the left knee.

Nor is there any dispute that the appellant qualifies for 
status as a "veteran."  Although his service records show 
that his service in the Army National Guard has been limited 
to periods of ACDUTRA and INACDUTRA, service connection has 
already been established for bilateral hearing loss, 
tinnitus, and a disability of the lumbar spine with right 
radiculopathy as a result of acoustic and other trauma in 
service.  See, e.g., 38 U.S.C.A. §§ 101(2), (24) (West 2002); 
38 C.F.R. §§ 3.1(d), 3.6(a) (2009); Harris v. West, 13 Vet. 
App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).

That being said, there is no evidentiary basis for 
establishing service connection for arthritis of either knee 
on a presumptive basis under 38 U.S.C.A. §§ 1112, 1113 and 
38 C.F.R. §§ 3.307, 3.309.  That is to say, none of the 
evidence shows that arthritis of either knee became manifest 
to a degree of 10 percent or more during the one-year period 
following the appellant's separation from a period of 90 days 
or more of active, continuous service.  The real question 
here, then, is whether the evidence establishes a nexus, or 
link, between the appellant's knee disabilities and service 
or the service-connected disability of his lumbar spine.

The evidence pertaining to nexus includes a DA Form 2173, 
dated in September 2001, showing that the appellant fell down 
two flights of stairs while carrying ammunition in December 
1976, during a period of service.  Billing records, receipts, 
and other documents dated in January 1977 show that he was 
treated for acute back strain and degenerative disc disease, 
but contain no reference to the knees.  The appellant did not 
register any knee complaints on periodic in-service 
examinations conducted in May 1979, October 1983, or May 
1988, and his lower extremities were found to be normal on 
each occasion.

The earliest dated record containing reference to knee 
complaints is from November 1993, when the appellant 
complained of some left knee discomfort.  A medical 
certification from a private physician, dated later that same 
month, shows that the appellant was thought to have a 
possible left knee meniscus tear.  No pertinent history was 
recorded.  Subsequent service records, dated in March 1995, 
show that he was placed on a permanent profile for a meniscal 
tear of the left knee.  On periodic in-service examination in 
May 2000, it was noted that he had sustained a contusion to 
one of his knees in March 2000.  The particular knee involved 
was not identified, and the objective ("Clinical 
Evaluation") portion of the report indicates that his lower 
extremities were found to be normal.

In a September 2006 clinical report, a private physician, Dr. 
M.B., noted that the appellant "presents with a history of 
problems with his right leg, following an injury while in the 
military in 1975.  He fell.  The injury involved his back, 
hip, and knee.  He has had ongoing problems over many 
years."

In an undated letter, apparently received at the RO in May 
2008, a private physician, Dr. J.d., stated, in pertinent 
part:

        As I understand it, [the appellant] must 
appeal to obtain acknowledgement of his 
service[-]connected right knee trauma which 
now culminates in a need for joint 
replacement.  [The appellant] has been my 
patient since 1999 and has given a consistent 
and chronic history of right knee pain dating 
back to an injury sustained in December 1976 
in which he damaged his right knee on stairs 
and was knocked unconscious from a fall while 
carrying ammo while in the Army.  He was 
treated at Brockton Hospital ER.  While in the 
Army in 1995 he was evaluated for right knee 
problems and found to have meniscal tears.  He 
was subsequently prohibited from running in 
the Army by the Army doctors.

				*		*		*

        Again I wish to verify [the appellant's] 
service[-]connected right knee post-traumatic 
end stage osteoarthritis.

In June 2008, Dr. J.d. stated, "[The appellant] has asked me 
to write a letter substantiating his claim that he injured 
his knee falling down stairs while on duty as an Army 
Sergeant.  That indeed is the history I have and would agree 
with his claim that the osteoarthritis [] has worsened over 
the years to the point he underwent successful knee joint 
replacement."

Dr. J.d. provided another statement in May 2009.  He wrote, 
in pertinent part:

			Because I have been his primary care 
physician for many years and because a 
causative relationship between his bilateral 
knee degenerative joint disease and a fall 
sustained 12/5/1976 was refuted in [VA] 
proceedings, for the second time I reviewed 
records [the appellant] provided.  My purpose 
was to try to judge and give an opinion based 
upon that review and discussion with the 
patient.

			While the fall took place in December, 
and [the appellant] was reportedly evaluated 
in an emergency room in December 1976, the 
extent of his injuries was not initially fully 
evaluated.  Having fallen down two flights of 
icy stairs carrying ammunition and rendered 
unconscious, his first medical evaluation did 
not include a comprehensive orthopedic 
evaluation.  The first medical record report 
related to the injuries which I have reflects 
that only after going to an orthopedic 
surgeon, [Dr. R.G.], were X-rays obtained 
about a month later on 1/5/77.  These revealed 
"degenerative disc disease" and he was 
diagnosed as having an "acute back strain."  
The doctor confined him to home for over a 
month.  More details were not recorded in the 
paperwork provided.  Common sense would 
dictate that the patient's recall of 
contusions to various areas of his body 
including his knees would ring true.

			He sustained a left meniscal tear at some 
point prior to October 1994 and was listed as 
having knee problems since that time in 
multiple reports provided such as that 
prepared by [Dr. Z.] 3/12/95 as a National 
Guard evaluation.  [The appellant] was 
restricted from running, push-ups, and sit-ups 
for his fitness tests with hypertension and 
diabetes listed as additional reasons for the 
restrictions on his "Physical Profile" form 
again filled out by [Dr. Z.] 6 Aug 95.

			To sum it up, [the appellant] developed 
severe osteoarthritis over several 
decades. . . .  This was likely related to 
multiple traumas over those years, the most 
dramatic of which appears to have been 
December of 1976 in addition to morbid obesity 
and altered gait related to his body habitus.  
It would appear reasonable that such injuries 
would contribute to his eventual knee 
replacement and other musculoskeletal 
problems.

The appellant was examined for VA compensation purposes in 
August 2009.  After evaluating the appellant and reviewing 
the claims file, the examiner opined, in effect, that it was 
unlikely that the currently diagnosed knee disabilities could 
be attributed to the reported fall in December 1976, or that 
they were caused or aggravated by the service-connected 
disability of the appellant's lumbar spine.  In support of 
his opinion, the examiner noted that there was no correlation 
with knee problems after the initial fall and no mention of 
knee issues until 1993.  The examiner also noted that there 
was "no medical nexus to explain why knee pain would be 
caused by low back problems or neuropathy."  The examiner 
opined that the most likely causes of the appellant's knee 
pain were weight, age, and deconditioning.

In a November 2009 report, Dr. M.B. stated, in pertinent 
part:

In reviewing [the appellant's] history, there 
is a service-related significant fall in 1975 
[sic].  The issues are outlined regarding this 
fall and letters dictated by Dr. [J.d.].  I am 
in agreement with the assessment by Dr. [J.d.] 
that it is more likely than not that the fall 
had a significant bearing on the damage to the 
right lower extremity including that to the 
right knee leading to the arthritic state, 
which ultimately resulted in the knee 
replacement surgery 3 years ago.

Following review of the evidence in this case, and the 
applicable law and regulations, it is the Board's conclusion 
that the preponderance of the evidence is against the 
appellant's claim.  Although the appellant maintains that his 
current knee disorders can be attributed to the fall he 
sustained in service in December 1976, the record does not 
establish that he has the medical training necessary to offer 
competent opinions with respect to the etiology of arthritis.  
As a result, his assertions in that regard cannot be accorded 
any probative weight.  See, e.g., Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (a lay person is not competent 
to offer opinions that require medical knowledge).  In 
addition, his statements with regard to continuity of 
symptoms since 1976 are not credible.  None of the available 
evidence contemporary with the fall in 1976 makes any mention 
of knee problems.  The appellant did not register any knee 
complaints on subsequent periodic in-service examinations 
conducted in May 1979, October 1983, or May 1988, whether by 
history or otherwise, and his lower extremities were found to 
be normal on each occasion.  Moreover, he has failed to 
provide releases for additional records that might support 
(or refute) his version of events.  See discussion, Part I.B, 
supra.

The record contains medical opinions from three sources that 
speak directly to the question of nexus, as set forth above: 
from Dr. M.B., from Dr. J.d., and from the VA examiner who 
evaluated the appellant in August 2009.  Two of these 
physicians (Drs. M.B. and J.d.) have concluded that it is 
likely that the disabilities of one or both of the 
appellant's knees can be attributed to service.  The other 
(VA) physician has opined that such a relationship is 
unlikely, as is a relationship between the disabilities of 
the appellant's knees and the service-connected disability of 
his lumbar spine.

The Board has reviewed the opinions from these three sources 
and finds the opinion from the VA examiner the most 
probative.  Following review of the available evidence, that 
examiner correctly observed that the available medical 
records contain no mention of knee issues prior to 1993.  The 
opinions from Drs. M.B. and J.d., by contrast, are based on 
the appellant's history of continuity of symptoms since 1976, 
which the Board rejects, together with a great deal of 
speculation with respect to injuries and symptoms that were 
"overlooked" for a period of many years.  Neither Dr. M.B. 
nor Dr. J.d. makes any mention of the fact that the reports 
of periodic in-service examinations conducted in May 1979, 
October 1983, and May 1988 are completely devoid of any 
complaints with respect to either knee and show that both 
lower extremities were repeatedly found to be normal.  These 
are significant as they are more contemporaneous with the 
events in question and were not recorded at a time when a 
claim for benefits was pending.  Significantly, throughout 
this period there was no restriction on the appellant's 
ability to perform any duty secondary to his knees.  There is 
nothing that suggests that the 1993 findings were related to 
any period of active or inactive duty for training.

As for the relationship between the current disabilities of 
the appellant's knees and the service-connected disorder of 
his lumbar spine, the VA examiner opined that such a 
relationship is unlikely.  That opinion is uncontradicted by 
the other opinions of record.  The evidence does not 
establish that the left knee meniscal tear(s) noted in 1993 
and 1995 was incurred during a period of service, and the 
knee contusion noted to have occurred in March 2000 appears 
to have resulted in no chronic impairment inasmuch as both 
lower extremities were found to be clinically normal on in-
service examination in May 2000.

In the final analysis, the Board is persuaded that the 
evidence in favor of the appellant's claim is outweighed by 
the evidence against it.  Because the preponderance of the 
evidence is unfavorable, the appeal must be denied.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


